
	

113 S2909 IS: Global Food Security Act of 2014
U.S. Senate
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2909
		IN THE SENATE OF THE UNITED STATES
		
			September 18, 2014
			Mr. Casey (for himself, Mr. Johanns, Mr. Coons, Mr. Isakson, Mr. Cardin, and Mr. Boozman) introduced the following bill; which was read twice and referred to the Committee on Foreign Relations
		
		A BILL
		To authorize a comprehensive strategic approach for United States foreign assistance to developing
			 countries to end extreme global poverty and hunger, achieve food and
			 nutrition security, promote endurable, long-term, agricultural-led
			 economic growth, improve nutritional outcomes, especially for women and
			 children, build resilient, adaptive, local capacity of vulnerable
			 populations, and for other related purposes.
	
	
		1.Short title
			This Act may be cited as the
		  Global Food Security Act of 2014.2.FindingsCongress makes the following findings:(1)According to the Food and Agriculture Organization (FAO), 805,000,000 people
			 worldwide suffer from chronic hunger.	Hunger and malnutrition rob people
			 of health and productive lives and stunt the mental and physical
			 development of future generations.(2)According to the January 2014 Worldwide Threat Assessment of the United States Intelligence
			 Community report, the [l]ack of adequate food will be a destabilizing factor in countries important to U.S. national
			 security that do not have the financial or technical abilities to solve
			 their internal food security problems and [f]ood and nutrition insecurity in weakly governed countries might also provide opportunities for
			 insurgent groups to capitalize on poor conditions, exploit international
			 food aid, and discredit governments for their inability to address basic
			 needs.(3)Decades of research have shown that there are multiple underlying causes of food insecurity and
			 poor nutrition, including the lack of availability of, access to, and
			 consumption of nutritious food, limited investments to improve
			 agricultural productivity, insufficient value chains and market
			 development for
			 farmers, including small-scale producers, leading to post-harvest loss,
			 and weak institutions in government and civil society.(4)Agriculture, which comprises large portions of the total labor force in many developing countries,
			 is an essential component of inclusive economic growth.	According
			 to the World
			 Bank’s 2008 World Development Report, growth in the agricultural sector
			 has been twice as effective in
			 reducing poverty as growth in other sectors.(5)Women, who  are often heads of households and small farmers, are especially vulnerable to food
			 insecurity. Women frequently face stricter constraints than men in
			 accessing markets and resources. In its 2010–2011 report, the FAO
			 estimated that if women farmers had the
			 same
			 access to inputs as men, they could increase their farm yields by 20 to 30
			 percent. According to the FAO, this could raise total agricultural output in developing countries by 2.5–4 percent.(6)More than 165,000,000 children younger than 5 years of age, and 1 in 3 women in the developing
			 world, suffer from malnutrition, which leads to severe health and
			 developmental consequences.(7)Malnutrition can undermine future earning potential by as much as 20 percent and can inhibit
			 economic growth by as much as 3 percent of gross domestic product (GDP).
			 The African Union Commission Cost of Hunger in Africa study estimated that
			 the economic costs associated with child undernutrition are substantial,
			 ranging from 2 percent to 16 percent of the gross national product (GNP)
			 in several African nations.(8)Research shows that adults who suffered from stunting as children are less productive than
			 nonstunted workers and are less able to contribute to the economy.
			 According to Save the Children’s 2013 Food for Thought report, if the
			 current malnutrition rates continue, global output could be reduced by
			 $125,000,000,000 by 2030, when the young children of today have reached
			 working age.(9)A comprehensive approach to endurable food security should not only respond to emergency food
			 shortages, but should also address malnutrition, resilience against food
			 and nutrition insecurity due to disasters, building the capacity of poor,
			 rural populations to improve their agricultural productivity, nutrition,
			 and incomes, institutional impediments to agricultural
			 development, value chain access and efficiency, agribusiness development,
			 access to markets for the specific needs and barriers facing women and
			 small-scale producers, education, and
			 cooperative research.(10)An effective, sustainable approach to combating food insecurity requires participation from
			 multiple stakeholders, including government, the private sector,
			 international organizations, local and nongovernmental stakeholders,
			 grassroots and civil society organizations, and higher education research
			 institutions.(11)Nongovernmental organizations, faith-based groups, community-based organizations, and cooperatives
			 can increase the effectiveness of public investments by building local
			 capacity, strengthening food and nutrition security and resilience, and
			 leveraging additional resources.(12)The United States has provided consistent global leadership in addressing
			 food security and investing in agricultural development and humanitarian
			 assistance. In 2010, the United
			 States Government launched Feed the Future (FTF), an initiative designed
			 to
			 expand and better coordinate the United States investments in improving
			 global food security.	FTF is a whole-of-government approach
			 that works across agricultural value chains and focuses on the dual
			 objectives of improving farmer productivity, income, and livelihoods in
			 developing countries and improving the nutrition of women and children.(13)The United States Government spearheaded the creation of the Global Agriculture and Food Security
			 Program (GAFSP), which mobilizes contributions from a wide range of
			 international donors to support the goals of FTF. Since 2010,
			 the GAFSP has leveraged approximately $730,000,000 from 10 donors and
			 reached an estimated 12,000,000 direct beneficiaries in 25 countries.3.Policy objectives; sense of Congress(a)Statement of policy objectivesIt is in the national security interest of the United States to promote global food and nutrition
			 security, consistent with national agriculture investment plans, which is
			 reinforced through programs,
			 activities, and initiatives that—(1)eradicate hunger and malnutrition, especially for women and children;(2)assist foreign countries to achieve long-term, endurable, and inclusive agricultural development
			 by emphasizing—(A)increased agricultural productivity, income, and growth;(B)reduction in poverty; and(C)improved skills building and market linkages, including for small-scale producers and women who
			 face specific constraints in accessing markets and resources; and(3)ensure the effective use of United States taxpayer dollars to further these objectives.(b)Sense of CongressIt is the sense of the Congress that the Administrator, in providing assistance under this Act,
			 should—(1)coordinate, through a whole-of-government approach, the efforts of relevant Federal departments and
			 agencies to implement the strategy set forth in section 5(a);(2)utilize, to the extent possible, open and streamlined solicitations to allow for the participation
			 of a wide range of implementing partners;(3)consider the provision of assistance through the most appropriate contracting mechanism, whether it
			 be grants, cooperative agreements, or contracts, in order to best meet
			 objectives; and(4)continue to strengthen existing partnerships between developing country institutions of
			 agricultural sciences with universities in the United States, with a focus
			 on building the capacities of developing nation universities in
			 agriculture.4.Definitions(1)AdministratorThe term Administrator means the Administrator of the United States Agency for International Development.(2)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Foreign Relations of the Senate;(B)the Committee on Agriculture, Nutrition, and Forestry of the Senate;(C)the Committee on Appropriations of the Senate;(D)the Committee on Foreign Affairs of the House of Representatives;(E)the Committee on Agriculture of the House of Representatives; and(F)the Committee on Appropriations of the House of Representatives.(3)Feed the future innovation labsThe term Feed the Future Innovation Labs means research partnerships led by United States universities that advance solutions to reduce
			 global hunger, poverty, and malnutrition.(4)Feed the future strategyThe term Feed the Future Strategy means the strategy developed and implemented pursuant to section 5(a).(5)Food and nutrition securityThe term food and nutrition security means access to, and availability, utilization, and stability of, sufficient food to meet caloric
			 and nutritional needs for an active and healthy life.(6)MalnutritionThe term malnutrition means poor nutritional status caused by nutritional deficiency or excess.(7)ResilienceThe term resilience means the ability of people, households, communities, countries, and systems to mitigate, adapt
			 to, and recover from shocks and stresses in a manner that reduces chronic
			 vulnerability and facilitates inclusive growth.(8)Small-scale producerThe term small-scale producer means farmers, pastoralists, and fishers that have a low-asset base and limited resources,
			 including land, capital, skills
			 and
			 labor, and, in the case of farmers, typically farm on fewer than 5
			 hectares of land.(9)StuntingThe term stunting refers to a condition that—(A)is measured by a height-to-age ratio that is more than 2 standard deviations below the median for
			 the population;(B)manifests in children who are younger than 2 years of age, and is a process that can continue in
			 children after they reach 2 years of age, resulting in an individual being stunted;(C)is a sign of chronic malnutrition; and(D)can lead to long-term poor health, delayed motor development, impaired cognitive function, and
			 decreased immunity.5.Comprehensive food security strategy(a)Feed the future strategy(1)In generalThe
			 Administrator shall coordinate the development and implementation of a
			 United States whole-of-government
			 strategy to accomplish the policy objectives set forth in section 3(a),
			 which
			 shall—(A)support and be aligned with country-owned agriculture, nutrition, and food security policy and
			 investment plans developed with input from relevant governmental and
			 nongovernmental sectors within partner countries and regional bodies,
			 including representatives of the private sector, agricultural producers,
			 including women and small-scale producers, international and local civil
			 society organizations,
			 research institutions, and farmers;(B)support inclusive agricultural value chain development, with producers, including women and
			 small-scale producers, gaining
			 greater access to the inputs, skills, networking, bargaining power,
			 financing, and market linkages needed to sustain their long-term
			 economic prosperity;(C)seek to improve the nutritional status of women and children, especially
			 during the critical 1,000-day window beginning at the beginning of a
			 woman’s pregnancy and ending on her child’s second birthday;(D)ensure the long-term success of programs by building the capacity of local organizations and
			 institutions;(E)harness science, technology, and innovation, including the research conducted
			 at Feed the Future Innovation Labs throughout the United States;(F)leverage resources and expertise through partnerships with the private sector, farm organizations,
			 cooperatives, civil society,
			 research entities, and academic institutions;(G)support collaboration, as appropriate, between United States universities and public and private
			 institutions in developing countries to promote agricultural development
			 and innovation;(H)set clear and transparent selection criteria for target countries, regions, and intended
			 beneficiaries of assistance provided under this Act;(I)set specific and measurable goals, targets, and time frames, and a plan of action consistent with
			 the policy objectives described in the Feed the Future Strategy;(J)ensure that target countries respect and promote the lawful land tenure
			 rights of local communities, particularly those of women and small-scale
			 producers; and(K)include criteria and methodology for graduating countries from United States
			 assistance provided under this Act once the countries have achieved
			 certain benchmarks.(2)Governing lawIn carrying out the purposes of this Act, assistance may be provided pursuant to section 103,
			 section 103A, title XII of chapter 2 of part I, and chapter 4
			 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2151a,
			 2151a–1, 2220a et seq., and 2346 et seq.) notwithstanding any other
			 provision of law.(b)Feed the future coordinationThe Administrator shall coordinate, through a whole-of-government approach, the efforts of relevant
			 Federal departments and agencies in the
			 implementation of the Feed the
			 Future Strategy by—(1)establishing policy coherence, monitoring and evaluation systems, and coordination across all
			 relevant United States Government
			 agencies;(2)establishing linkages with other initiatives and strategies of the United States Agency for
			 International Development, the Department of Agriculture, the Department
			 of State, the Millennium
			 Challenge Corporation, the Overseas Private Investment Corporation, the
			 Peace Corps, the United States Trade Representative, the United States
			 Africa Development Foundation, the Department of Commerce, the Department
			 of the Treasury, and the United States Geological
			 Survey;(3)establishing platforms for regular consultation and collaboration with key stakeholders, including—(A)multilateral institutions;(B)private voluntary
			 organizations;(C)cooperatives;(D)the private sector;(E)local nongovernmental and
			 civil society organizations;(F)congressional committees; and(G)other stakeholders, as appropriate;(4)leveraging the expertise of the Department of Agriculture in agricultural development, nutrition,
			 trade,
			 research, and education; and(5)establishing and leading regular public consultations in partner countries.6.Reporting(a)In generalNot later than 1 year after the date of the enactment of this Act, and not later than December 31
			 of each year thereafter through 2020, the Administrator shall submit a
			 report
			 to the
			 appropriate congressional committees that describes the status of the
			 implementation of the
			 Feed the Future Strategy.(b)ContentThe report required under subsection (a) shall—(1)contain an appendix of the Feed the Future Strategy;(2)identify any substantial changes made in the Feed the Future Strategy during the
			 preceding calendar year;(3)identify the indicators that will be used to measure results, set benchmarks for progress over
			 time, and establish mechanisms for reporting results in an open and
			 transparent manner;(4)describe the progress made in implementing the Feed the Future Strategy;(5)assess the progress and results of implementing international food and nutrition security
			 programming;(6)contain a transparent, open, and detailed accounting of spending under this Act by all
			 relevant Federal agencies;(7)identify any United States legal or  regulatory impediments that could obstruct the effective
			 implementation of the
			 programming referred to in paragraph (5);(8)contain a clear gender analysis of programming that includes established
			 disaggregated gender
			 indicators to better analyze outcomes for food productivity, income
			 growth, equity in access to inputs, jobs and markets, and nutrition;(9)describe the strategies and benchmarks for graduating target countries and monitoring any graduated
			 target countries;(10)assess efforts to coordinate United States international food security and nutrition programs,
			 activities, and initiatives with—(A)other bilateral donors;(B)international and
			 multilateral organizations;(C)international financial institutions;(D)host
			 country governments;(E)international and local private voluntary,
			 nongovernmental, and civil society organizations; and(F)other stakeholders;(11)assess United States Government-facilitated private investment in related sectors in target
			 countries;(12)assess the impact
			 of private sector investment on—(A)the economic opportunities available to small-scale producers;(B)improving international food and nutrition security; and(C)enhancing endurable, long-term agricultural development;(13)include consultation with relevant United States Government agencies in the preparation of the
			 report; and(14)incorporate a plan for regularly reviewing and updating strategies, partnerships, and programs and
			 sharing lessons learned with a wide range of stakeholders.(c)Public availability of informationThe information referred to in subsection (b) shall be made publicly accessible
			 in a timely manner on a consolidated website.(d)Government Accountability Office reportDuring the 1-year period ending on December 31, 2018, the Comptroller General of the United States
			 shall publish a report that summarizes the progress of the strategy
			 described in section 5(a).7.Authorization of appropriationsThere are authorized to be appropriated to the President to carry out this Act, for each of the
			 fiscal years 2015 through 2020, an amount equal to the amount of
			 funds made available for food security and agricultural development
			 programs for fiscal year 2014 under section 7060(d) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2014 (division K of Public Law 113–76; 128 Stat. 554).
